Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of Alzheimer-type dementia and anti-PD-1 antibody in the reply filed on April 11, 2022 is acknowledged. 
Claims 1-11 are canceled. Claims 12-23 are pending. Election was made without traverse in the reply filed on 4/11/22. 
3.	Claims 12-23 are under examination with respect to Alzheimer-type dementia and anti-PD-1 antibody in this office action.

Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.






Specification
5.	The disclosure is objected to because of the following informalities: The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.) Appropriate correction is required.

6.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (p. 24, paragraph [0050]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for a method of increasing a spontaneous alteration rate based on a Y-maze test and increasing response latency based on a passive avoidance test in mice injected with beta-amyloid and treated with HVJ-E in combination with an anti-PD-1 antibody as compared to a negative control or HVJ-E alone or an anti-PD-1 antibody alone, does not reasonably provide enablement for a method for preventing and/or treating cognitive impairment and/or a neurodegenerative disease with accumulation of a prionoid by administration of HVJ-E alone or in combination with an immune checkpoint inhibitor as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  In addition, the specification does not enable the invention of claims 12-23 that is directed to a method of prevention.
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 12-18 are drawn to a method for preventing and/or treating cognitive impairment and/or a neurodegenerative disease with accumulation of a prionoid, the method comprising administering a Sendai virus envelope (HVJ-E) to a patient in need thereof. 
Claims 19-23 are drawn to a method for preventing and/or treating cognitive impairment and/or a neurodegenerative disease with accumulation of a prionoid, the method comprising administering a Sendai virus envelope (HVJ-E) in combination with an immune checkpoint inhibitor to a patient in need thereof. 
The claims encompass a method of preventing all forms of cognitive impairment and/or all forms of neurodegenerative diseases with accumulation of a prionoid. 
The instant invention is based on findings that administration of HVJ-E+anti-PD-1 antibody in mice injected with beta amyloid results in a higher spontaneous alternation rate based on a Y-maze test or a higher effect on response latency based on a passive avoidance test as compared to a vehicle control or a single administration of HVJ-E or anti-PD-1 antibody (Example 1, Figure 2), intranasal administration of HVJ-E results in a significantly higher number of spontaneous alternation (P<0.05) and spontaneous alternation rate (P<0.01) as compared to a vehicle control, intranasal administration of HVJ-E in combination with administration of anti-PD-1 antibody results in no significant difference from a vehicle control, but subcutaneous administration of HVJ-E in combination with administration of anti-PD-1 antibody results in a higher spontaneous alternation rate as compared to a vehicle control (Example 2, figure 4). Applicant extrapolates the above findings to the claimed method for preventing and/or treating cognitive impairment and/or a neurodegenerative disease with accumulation of a prionoid, the method comprising administering a Sendai virus envelope or in combination with an immune checkpoint inhibitor to a patient in need thereof.
First, Applicant is not enabled for a method treating or preventing all forms of cognitive impairment and/or all forms of neurodegenerative diseases including Alzheimer’s disease (AD) caused by all possible mechanisms. Based on paragraphs [0060], [0056] and [0059] of the published specification, the definition of “treating/treatment” encompass prevention of all forms of all forms of cognitive impairment and/or all forms of neurodegenerative diseases including Alzheimer’s disease (AD) caused by all possible mechanisms.
[0060] In the present invention, the term "treatment" means that various symptoms caused by cognitive impairment and/or a neurodegenerative disease with accumulation of a prionoid are improved by administering the medicament according to the present invention to a subject. Moreover, the word "prophylaxis" means that the onset and exacerbation of the cognitive impairment and/or neurodegenerative disease with accumulation of a prionoid is prevented.
 [0059] Examples of the "cognitive impairment and/or a neurodegenerative disease with accumulation of a prionoid" include, but are not limited to, Alzheimer-type dementia, mild cognitive impairment (MCI), cerebral amyloid angiopathy, Down syndrome, macular degeneration, dementia with Lewy bodies, Parkinson's disease, multiple system atrophy, tauopathy, frontotemporal lobar degeneration, argyrophilic grain dementia, amyotrophic lateral sclerosis, autism, diabetes, amyotrophic lateral sclerosis (ALS), and Creutzfeldt-Jakob disease, and the like.
[0056] The "prionoid" is a protein that is considered to cause the expansion of a lesion(s) by the transmission of a released missfolded protein to neighboring cells, and examples of the prionoid include amyloid .beta., .alpha.-synuclein, huntingtin, phosphorylated tau, and the like. Representative examples of the prionoid are "amyloid .beta." and ".alpha.-synuclein" described below.
 However, neither the specification nor the prior art provides guidance as to how to prevent a person from having cognitive impairment and/or a neurodegenerative disease with accumulation of a prionoid including AD caused by all possible mechanisms.  Any individual has a potential to develop any form of cognitive impairment and/or any form of neurodegenerative diseases with accumulation of a prionoid including AD caused by all possible mechanisms. Applicant fails to teach how to identify or predict when and which person would be susceptible to such a disease or developing the disease, and predict when the person would need administration of the claimed HVJ-E alone or in combination with an immune checkpoint inhibitor including an anti-PD-1 antibody to prevent the deficit or the disease. Neither the specification nor the prior art teaches that administration of the claimed HVJ-E alone or in combination with an immune checkpoint inhibitor including an anti-PD-1 antibody can prevent a person from getting any form of cognitive impairment and/or any form of neurodegenerative diseases with accumulation of a prionoid including AD caused by all possible mechanisms. The cause of the disease can be due to a genetic mutation, which is a natural process. The causes of different forms of cognitive impairment and/or different forms of neurodegenerative diseases with accumulation of a prionoid including Alzheimer’s disease (AD) caused by all possible mechanisms are different. For example, there are many factors involved in molecular mechanisms contributing to the formation of -amyloid deposits and neurofibrillary tangles in AD. They include genetic mutations affecting the processing of APP or other molecules involved in protein processing and targeting in view of Henstridge et al. (see p. 94, Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107), Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). If the cause is due to genetic deficits or mutations, it is impossible to prevent a person from getting or developing AD because the gene mutation or gene deficiency is a natural process result. The specification fails to provide sufficient guidance as to enable one of skill in the art to practice the invention as it pertains to a method of prevention. Further, Applicant also fails to provide specific guidance as to what specific amount of the claimed HVJ-E alone or in combination with an immune checkpoint inhibitor including an anti-PD-1 antibody can be used and thus would be effective to prevent different forms of cognitive impairment and/or different forms of neurodegenerative diseases with accumulation of a prionoid including AD caused by all possible mechanisms. Thus, a skilled artisan cannot contemplate a right amount to prevent the disease or to prevent a person from getting the disease.

Second, based on the specification and the prior art, Applicant is enabled for increasing a spontaneous alteration rate based on a Y-maze test and increasing response latency based on a passive avoidance test in mice injected with beta-amyloid and treated with HVJ-E in combination with an anti-PD-1 antibody as compared to a negative control or HVJ-E alone or an anti-PD-1 antibody alone. The claims are not limited to the agents and methods set forth above but also encompass treatment of all forms of cognitive impairment and/or different forms of neurodegenerative diseases with accumulation of a prionoid including AD caused by all possible mechanisms and also encompass using structurally and functionally undefined immune checkpoint inhibitor. However, the specification fails to provide sufficient guidance to enable one of skill in the art to practice the full scope of the claimed invention without undue experimentation because of the complexity and unpredictability of the diseases and failure to provide support a correlation between the mice injected with beta-amyloid and the pathogeneses or causes of all forms of cognitive impairment and/or different forms of neurodegenerative diseases with accumulation of a prionoid including all forms of AD caused by all possible mechanisms in vivo in view of Falkenburger et al. (see p. summary Falkenburger et al., J. Neural. Transm, 2006; 70:261-268), Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). The specification also fails to provide sufficient guidance as to what structural and functional relationship between the claimed anti-PD-1 antibody and other immune checkpoint inhibitor in treating or preventing all forms of cognitive impairment and/or different forms of neurodegenerative diseases with accumulation of a prionoid including all forms of AD caused by all possible mechanisms, indicating undue experimentation is required by a skilled artisan while practicing the claimed invention. 
Each type of animal models of CNS neurological diseases caused by protein deficiency and CNS neurodegenerative diseases or each type of animal models of AD only reflects part of pathogenesis of the disease as taught by Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). Applicant obviously intended to treat all forms of cognitive impairment and/or different forms of neurodegenerative diseases with accumulation of a prionoid including all forms of AD by using the claimed HVJ-E alone or in combination with an immune checkpoint inhibitor including an anti-PD-1 antibody. However, the specification fails to provide a well-established correlation among different forms of cognitive impairment and/or different forms of neurodegenerative diseases with accumulation of a prionoid including all forms of AD caused by different mechanisms. The specification fails to establish that different forms of cognitive impairment and/or different forms of neurodegenerative diseases with accumulation of a prionoid including different forms of AD caused by different mechanisms can be treated by the same drugs or same conditions or have the same effects in response to the same drugs. Thus, it is unpredictable whether one treatment for one specific disorder can be applied to another disorder, indicating undue experimentation is required by a skilled artisan while practice the claimed invention. 
While the skill level in the art is high, the level of predictability is low. The molecular mechanisms underlying all forms of cognitive impairment and/or different forms of neurodegenerative diseases with accumulation of a prionoid including all forms of AD are unclear. For example, cognitive dysfunction or dementia of AD are unclear (see p. 94; Henstridge et al. Nat. Rev. Neurosci. 2019; 20: 94-107). The specification provides insufficient guidance to demonstrate that administration of the claimed f HVJ-E alone or in combination with an immune checkpoint inhibitor including an anti-PD-1 antibody can treat or prevent cognitive dysfunction or dementia in AD because Abeta accumulation and/or hyperphosphorylated tau is not the only cause of cognitive dysfunction or dementia in AD. Several factors and genes are involved in pathogenesis of AD including ageing, inflammation and immune response, APP, presenilin1/2, ApoE and genes involved in the amyloid cascade, genes involved in the mitochondrial cascade as taught by Swerdlow (p. 348-344, Swerdlow, Clin. Interv. Ageing 2007; 2:347-359), Atwood et al. (p. 33, abstract; Atwood et al., J. Alzheimer’s Disease; 2015; 47:33-47) and Henstridge et al. (p. 95-103; Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107). 
In addition, it is known that fully developed animal models for neurodegenerative diseases are still lacking especially for AD because the complexity of the disease and deficiency of characterized cognition (see p. 403, abstract. Anger. Neurotoxicology 1991. 12: 403-13). For example, the animal model of brain amyloidosis induced by acute or infusion of A as described in the instant case could only be used to screening for inhibiting the formation of A but not for evaluating the generation of A by the effects of -and -secretase, which is another molecular mechanism for the pathogenesis of AD (see p. 106, 1st col, 2nd paragraph, Tayebati. Mech. Ageing Dev. 2006. 127: 100-8). The art also recognizes that although the Morris water maze behavioral test is a popular choice used in studies determining effects of learning and memory, the test has been disappointing in the predictive validity of data from animal tests on learning and memory used to discover and characterize drugs for the treatment of cognitive impairment and dementia in clinical testing.  The animal tasks generate a high rate of false positive (see p. 646, 2nd col. 2nd paragraph) and the validity of the test itself is also a part of the research process (see p. 645, abstract, Sarter. Neurosci. and Biobehav. Rev. 2004. 28: 645-650). Thus, in order to closely reflect the data obtained from animal models to the real situation of Alzheimer’s disease in humans, it has been proposed that a rodent model should include 1) tests currently used to identify in rodents deficits associated with AD; 2) tests to identify Alzheimer-related signs in patients; and 3) tests that relate to theoretical constructs of human and animal cognition, which should include at least spatial learning and memory (such as Morris Water Maze and Radial Arm Maze), delayed recall match-to-sample, serial response learning, and visual discrimination (such as vertical vs. horizontal stimuli).(see p. 403, abstract. Anger. Neurotoxicology 1991. 12: 403-13). Applicant is enabled for increasing a spontaneous alteration rate based on a Y-maze test and increasing response latency based on a passive avoidance test in mice injected with beta-amyloid and treated with HVJ-E in combination with an anti-PD-1 antibody as compared to a negative control or HVJ-E alone or an anti-PD-1 antibody alone. However, the specification fails to provide sufficient guidance or evidence to demonstrate that all forms of cognitive impairment and/or different forms of neurodegenerative diseases with accumulation of a prionoid including all forms of AD caused by different mechanisms can be treated or prevented by the claimed HVJ-E alone or in combination with an immune checkpoint inhibitor including an anti-PD-1 antibody because there is no well-established correlation between increasing a spontaneous alteration rate based on a Y-maze test and increasing response latency based on a passive avoidance test in mice injected with beta-amyloid and treated with HVJ-E in combination with an anti-PD-1 antibody as compared to a negative control and pathogeneses or causes of AD caused by other mechanisms or all forms of cognitive impairment and/or different forms of neurodegenerative diseases with accumulation of a prionoid. Since the pathogenesis of AD or other forms of cognitive impairment and/or different forms of neurodegenerative diseases with accumulation of a prionoid is complex and the causes of dementia/cognitive dysfunction in AD have not been deciphered and are equally complex, it is unpredictable whether the increasing a spontaneous alteration rate based on a Y-maze test and increasing response latency based on a passive avoidance test in mice injected with beta-amyloid and treated with HVJ-E in combination with an anti-PD-1 antibody as compared to a negative control can be applied to other forms of AD caused by other mechanisms or other forms of cognitive impairment and/or different forms of neurodegenerative diseases with accumulation of a prionoid, or whether administration of the claimed HVJ-E alone or in combination with an immune checkpoint inhibitor including an anti-PD-1 antibody can treat all forms of AD or all forms of cognitive impairment and/or different forms of neurodegenerative diseases with accumulation of a prionoid, indicating that undue experimentation is required by a skilled artisan while practicing the claimed invention. 
Further, the specification fails to provide sufficient guidance as to what other immune checkpoint inhibitors are and whether all immune checkpoint inhibitors can be used in the claimed method because a single amino acid change on a molecule can abolish the binding ability of a molecule. For example, a substitution of lysine residue by glutamic acid at position 118 of acidic fibroblast growth factor results in a substantial loss of its biological activity including the binding ability to heparin and its receptor (Burgess et al. J of Cell Bio. 1990, 111:2129-2138). Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would not immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active because conformation is dependent upon surrounding residues; i.e. substitution of non-essential residues can often destroy activity. In addition to a core determinant sequence, the protein-protein interaction also relies on the flanking or noncontiguous residues (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452). The optimal binding motif for a domain is not necessarily suitable for physiological or in vivo interaction. The predictive data always need to be validated by actual analyses in cells (see p. 445, the third column, second paragraph, Pawson et al. 2003, Science 300:445-452). Alaoui-lsmaili teaches that designing a mutein having predictable activities is difficult because of the complexity of the interactions between ligands and receptors (Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507). For example, given the complexity of BMP-BMP receptor interactions, it is difficult to design BMPs with improved affinity and/or specificity for one specific receptor. More importantly, predicting the in vivo biological activity of such altered BMPs remains a challenging undertaking (see p. 502, right col., 2th paragraph). Further, when multiple mutations are introduced, there is even less predictability because Guo et al. teaches that the effects of mutations on protein function are largely additive (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210).  The specification fails to teach what other structures/amino acid sequences can or cannot not be included/changed in all immune checkpoint inhibitors in order to preserve the activity of anti-PD-1 antibody, HVJ-E or a combination of HVJ-E and anti-PD-1 antibody as HVJ-E in combination with an anti-PD-1 antibody in increasing a spontaneous alteration rate based on a Y-maze test and increasing response latency based on a passive avoidance test in mice injected with beta-amyloid as compared to a negative control, indicating undue experimentation is required by a skilled artisan while practicing the claimed invention. 
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the limited examples, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the full scope of the claimed invention as it pertains to a method for preventing and/or treating cognitive impairment and/or a neurodegenerative disease with accumulation of a prionoid in a subject by a Sendai virus envelope (HVJ-E) or in combination with an immune checkpoint inhibitor.
  

Claim Rejections - 35 USC § 112
8.	Claims 1-11, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-11, 23 and 24 encompass using HVJ-E in combination with a genus of structurally and functionally undefined immune checkpoint inhibitor for preventing or treating a genus of cognitive impairment and/or a genus of neurodegenerative diseases with accumulation of a prionoid. 
Applicant has not disclosed sufficient species for the broad genus of immune checkpoint inhibitor or the broad genus of cognitive impairment and/or a genus of neurodegenerative diseases with accumulation of a prionoid that can be treated or prevented by the claimed HVJ-E in combination with the claimed genus of structurally and functionally undefined immune checkpoint inhibitors. The specification only describes increasing a spontaneous alteration rate based on a Y-maze test and increasing response latency based on a passive avoidance test in mice injected with beta-amyloid and treated with HVJ-E in combination with an anti-PD-1 antibody as compared to a negative control or HVJ-E alone or an anti-PD-1 antibody alone. However, the claims are not limited to methods and agents set forth above but also encompass treatment of all forms of cognitive impairment and/or all forms of neurodegenerative diseases with accumulation of a prionoid including AD caused by all possible mechanisms and also encompass using structurally and functionally undefined immune checkpoint inhibitor. 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of a method of increasing a spontaneous alteration rate based on a Y-maze test and increasing response latency based on a passive avoidance test in mice injected with beta-amyloid and treated with HVJ-E in combination with an anti-PD-1 antibody as compared to a negative control or HVJ-E alone or an anti-PD-1 antibody alone. However, Applicant is not in possession of using HVJ-E or in combination with an immune checkpoint inhibitor including anti-PD-1 antibody for treating or preventing all forms of cognitive impairment and/or all forms of neurodegenerative diseases with accumulation of a prionoid including AD caused by all possible mechanisms. 
The specification provides no well-established correlation between increasing a spontaneous alteration rate based on a Y-maze test and increasing response latency based on a passive avoidance test in mice injected with beta-amyloid and treated with HVJ-E in combination with an anti-PD-1 antibody as compared to a negative control or HVJ-E alone or an anti-PD-1 antibody alone and treatment of all forms of cognitive impairment and/or all forms of neurodegenerative diseases with accumulation of a prionoid including different forms of AD caused by all possible mechanisms in view of Henstridge et al.(p. 94; p. 95-103), Swerdlow (p. 348-344), Atwood et al. (p. 33 abstract), Tayebati. (p. 106), Sarter (p. 645, abstract) and Anger (p. 403). The specification also provides no identification of any particular portion of the structure that must be conserved for the claimed immune checkpoint inhibitor in increasing a spontaneous alteration rate based on a Y-maze test and increasing response latency based on a passive avoidance test in mice injected with beta-amyloid or treating or preventing all forms of cognitive impairment and/or all forms of neurodegenerative diseases with accumulation of a prionoid including different forms of AD caused by all possible mechanisms.
Since the common characteristics/features of other forms of cognitive impairment and/or other forms of neurodegenerative diseases with accumulation of a prionoid including different forms of AD caused by all possible mechanisms and other immune checkpoint inhibitors are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of cognitive impairment and/or a genus of neurodegenerative diseases with accumulation of a prionoid and the genus of structurally and functionally undefined immune checkpoint inhibitor.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure/characteristics or correlation of the encompassed genus of cognitive impairment and/or a genus of neurodegenerative diseases with accumulation of a prionoid and the genus of structurally and functionally undefined immune checkpoint inhibitor, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.
	
	
	
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneda et al. (US2009/0082263, published Mar 26, 2009; was also published as WO2006/011600, as in IDS) as evidenced by Ashe et al. (Prion, 2013; 7;1: 55-59).
Claims 12-18 are drawn to a method for preventing and/or treating cognitive impairment and/or a neurodegenerative disease with accumulation of a prionoid, the method comprising administering a Sendai virus envelope to a patient in need thereof. Dependent claims are directed to a wild type Sendai virus envelope, inactivated Sendai virus envelope or an inactivated wild type Sendai virus envelope (claims 13-15), different types of cognitive impairment and/or a neurodegenerative disease with accumulation of a prionoid including Alzheimer-type dementia (claims 16-17) and wherein the prionoid is amyloid-beta (claim 18).
Kaneda et al. (US2009/0082263) teaches a method for treating neurodegenerative disease or decline of cerebral function including Alzheimer's disease (AD), senile dementia of Alzheimer type, amyotrophic lateral sclerosis (ALS), Parkinson's disease (PD), comprising administering a Sendai virus envelope (HVJ-E) to a patient in need thereof (see paragraphs [0077]-[0081]; [0083]-[0085]; [0095]; [0160]-[0201], Example 1), and AD or senile dementia of Alzheimer type is cognitive impairment and/or a neurodegenerative disease with accumulation of a prionoid in view of paragraphs [0059] and [0056] of the instant specification (based on the published application). Kaneda also teaches that the Sendai virus envelope is a wild type Sendai virus envelope, an inactivated Sendai virus envelope or an inactivated wild type Sendai virus envelope as in claims 13-15 (see paragraphs [0079]-[0081]). Kaneda also teaches AD-type dementia, PD and ALS as in claims 16-17 (see paragraphs [0107]-[0108]) and that AD-type dementia or AD is cognitive impairment or a neurodegenerative disease with accumulation of a prionoid that is amyloid beta as in claim 18 as evidenced by Ashe et al. (see p.55, abstract; p. 57-58, Ashe et al. Prion, 2013; 7;1: 55-59). Thus, claims 12-18 are anticipated by Kaneda et al. (US2009/0082263).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (US2009/0082263, as in IDS) in view of Eisenbach-Schwartz et al. (US9394365, issued Jul 19, 2016, priority March 12, 2014; was also published as WO2015136541, as in IDS).
Claims 19-23 are drawn to a method for preventing and/or treating cognitive impairment and/or a neurodegenerative disease with accumulation of a prionoid, the method comprising administering a Sendai virus envelope (HVJ-E) in combination with an immune checkpoint inhibitor to a patient in need thereof. Dependent claims are directed to wherein the HVJ-E and the immune checkpoint inhibitor are administered simultaneously, sequentially or as a combination drug, a combined administration of separate agents or a kit (claims 20-21) and different immune checkpoint inhibitors including an anti-PD-1 antibody (claims 22-23). 
Kaneda is set forth above and also teaches HVJ-E in combination with other agents in a combination therapy wherein agents are administered simultaneously, sequentially or as a combination drug, a combined administration of separate agents or a kit as in claims 20-21 (see paragraphs [0090]; [0097]; [0109]). But Kaneda does not teach an immune checkpoint inhibitor including an anti-PD-1 antibody as recited in claims 19-23. 
	While Kaneda does not teach an immune checkpoint inhibitor including an anti-PD-1 antibody as recited in claims 19-23. Eisenbach-Schwartz et al. (US9394365) teach this limitation and provide motivation and an expectation of success in including an immune checkpoint inhibitor including an anti-PD-1 antibody in the Kaneda’s method. In particular, Eisenbach-Schwartz teaches a method of treating AD comprising administering to an individual in need thereof a composition comprising an anti-PD-1 antibody to block one or more immune checkpoints (i.e. immune checkpoint inhibitor) (see col. 11-17; col. 28-31, Examples 5-6; col. 57-59, claims 1-30). Eisenbach-Schwartz also teaches a composition comprising an anti-PD-1 antibody in combination with another agent, wherein the anti-PD-1 antibody and another agent are administered simultaneously, sequentially or as a combination drug, a combined administration of separate agents or a kit as in claims 20-21 (see col.11, line 55 to col. 17, line 4; col.28-col. 31, Examples 5-6; col. 57-60, claims 1-30). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Eisenbach-Schwartz with the teaching of Kaneda to include and combine an immune checkpoint inhibitor including an anti-PD-1 antibody with HVJ-E  in the Kaneda’s method to treat cognitive impairment and/or a neurodegenerative disease with accumulation of a prionoid with an expectation of success because Kaneda teaches a method for treating a neurodegenerative disease or decline of cerebral function including AD, senile dementia of Alzheimer type, amyotrophic lateral sclerosis (ALS), Parkinson's disease (PD), comprising administering a Sendai virus envelope (HVJ-E) to a patient in need thereof, and AD or senile dementia of Alzheimer type is cognitive impairment and/or a neurodegenerative disease with accumulation of a prionoid, while Eisenbach-Schwartz teaches a method of treating AD comprising administering to an individual in need thereof a composition comprising an anti-PD-1 antibody to block one or more immune checkpoints (i.e. immune checkpoint inhibitor). In this combination, both Kaneda’s method and agents, and Eisenbach-Schwartz’s method and agents are performing the same functions in treating a neurodegenerative disease or decline of cerebral function including AD, senile dementia of Alzheimer type they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Kaneda’s method using Eisenbach-Schwartz’s method and agents, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treat a neurodegenerative disease or decline of cerebral function including AD, senile dementia of Alzheimer type because Kaneda teaches a method for treating a neurodegenerative disease or decline of cerebral function including AD, senile dementia of Alzheimer type, amyotrophic lateral sclerosis (ALS), Parkinson's disease (PD), comprising administering a Sendai virus envelope (HVJ-E) to a patient in need thereof, and AD or senile dementia of Alzheimer type is cognitive impairment and/or a neurodegenerative disease with accumulation of a prionoid, and Eisenbach-Schwartz teaches a method of treating AD comprising administering to an individual in need thereof a composition comprising an anti-PD-1 antibody to block one or more immune checkpoints (i.e. immune checkpoint inhibitor). Thus, it is obvious to combine two prior art elements (i.e. treating a neurodegenerative disease or decline of cerebral function including AD, senile dementia of Alzheimer type using a Sendai virus envelope (HVJ-E) and treating AD (i.e. a neurodegenerative disease with accumulation of a prionoid that is amyloid-beta using an anti-PD-1 antibody to block one or more immune checkpoints) according known methods (i.e. Kaneda’s method or Eisenbach-Schwartz’s method) to yield predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

Conclusion

12.	NO CLAIM IS ALLOWED.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
July 26, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649